DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 and 7/20/2021 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-5, 9-12, and 16-19, are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Hannum et al. (US 20060020993 A1, published: 1/26/2006).
Claim 2:  Hannum teaches an electronic device, comprising: a touch screen display (the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]); one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or (microprocessor 602 is capable of executing program instructions stored in memory [Hannum, 0034]), the one or more programs including instructions for:
initiating playback of media content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045]);
during playback of the media content, detecting an incoming call (a telephony service, an incoming or outgoing call is processed according to call management functions [Hannum, 0039]; [Hannum, 0058]); and
in response to detecting the incoming call, pausing playback of the media content (establishing a call management feature set, the feature set defining functions associated with a call management function; applying a filter rule to a communication, the communication comprising one of an incoming call and an outgoing call; in the case of the communication matching the filter rule, performing one or more actions corresponding to the matched filter rule; wherein at least one of the actions comprises pausing a video presentation in response to the communication [Hannum, 0005]).
 
Claim 3:  Hannum teaches the electronic device of claim 2.  Hannum further teaches wherein playback of the media content includes displaying video content, and pausing playback of the media content includes pausing the video content (pausing video upon receiving the incoming call 628 [Hannum, 0077]).
 
Claim 4:  Hannum teaches the electronic device of claim 2.  Hannum further teaches wherein playback of the media content includes outputting audio content, and pausing playback of the media content includes pausing the audio content (the delivery system utilized is in internet protocol (IP) system in which digital video, audio and the like is provided [Hannum, 0016]).
 
Claim 5:  Hannum teaches the electronic device of claim 2.  Hannum further teaches wherein the one or more programs further include instructions for: in response to detecting the incoming call, displaying an incoming call user interface indicative of the incoming call (the programs provide menus and a graphical user interface for call initiation, adding a party to a conference call, accepting an incoming call, terminating a call, and setting up call characteristics as well as display and other output characteristics [Hannum, 0043]).

	Claim 9:  Hannum teaches an non-transitory computer readable storage medium storing one or more programs, the one or more programs configured to be executed by one or more processors (microprocessor 602 is capable of executing program instructions stored in memory [Hannum, 0034]) of an electronic device with a touch screen display (the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]), the one or more programs including instructions for:
initiating playback of media content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045])
during playback of the media content, detecting an incoming call (a telephony service, an incoming or outgoing call is processed according to call management functions [Hannum, 0039]; [Hannum, 0058]); and
in response to detecting the incoming call, pausing playback of the media content (establishing a call management feature set, the feature set defining functions associated with a call management function; applying a filter rule to a communication, the communication comprising one of an incoming call and an outgoing call; in the case of the communication matching the filter rule, performing one or more actions corresponding to the matched filter rule; wherein at least one of the actions comprises pausing a video presentation in response to the communication [Hannum, 0005]).

Claim 10:  Hannum teaches the non-transitory computer readable storage medium of claim 9.  Hannum further teaches wherein playback of the media content includes displaying video content, and pausing playback of the media content includes pausing the video content (pausing video upon receiving the incoming call 628 [Hannum, 0077]).
 
Claim 11:  Hannum teaches the non-transitory computer readable storage medium of claim 9.  Hannum further teaches wherein playback of the media content includes outputting audio content, and pausing playback of the media content includes pausing the audio content (the delivery system utilized is in internet protocol (IP) system in which digital video, audio and the like is provided [Hannum, 0016]).

Claim 12:  Hannum teaches the non-transitory computer readable storage medium of claim 9.  Hannum further teaches wherein the one or more programs further include instructions for: in response to detecting the incoming call, displaying an incoming call user interface indicative of the incoming call (the programs provide menus and a graphical user interface for call initiation, adding a party to a conference call, accepting an incoming call, terminating a call, and setting up call characteristics as well as display and other output characteristics [Hannum, 0043]).

Claim 16:  Hannum teaches a method comprising: at an electronic device with a touch screen display (the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]):
initiating playback of media content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045]);
during playback of the media content, detecting an incoming call (a telephony service, an incoming or outgoing call is processed according to call management functions [Hannum, 0039]; [Hannum, 0058]); and
in response to detecting the incoming call, pausing playback of the media content (establishing a call management feature set, the feature set defining functions associated with a call management function; applying a filter rule to a communication, the communication comprising one of an incoming call and an outgoing call; in the case of the communication matching the filter rule, performing one or more actions corresponding to the matched filter rule; wherein at least one of the actions comprises pausing a video presentation in response to the communication [Hannum, 0005]).

Claim 17:  Hannum teaches the method of claim 16.  Hannum further teaches wherein playback of the media content includes displaying video content, and pausing playback of the media content includes pausing the video content (pausing video upon receiving the incoming call 628 [Hannum, 0077]).
 
Claim 18:  Hannum teaches the method of claim 16.  Hannum further teaches wherein playback of the media content includes outputting audio content, and pausing playback of the media content includes pausing the audio content (the delivery system utilized is in internet protocol (IP) system in which digital video, audio and the like is provided [Hannum, 0016]).
 
Claim 19:  Hannum teaches the method of claim 16.  Hannum further teaches further comprising: in response to detecting the incoming call, displaying an incoming call user interface indicative of the incoming call (the programs provide menus and a graphical user interface for call initiation, adding a party to a conference call, accepting an incoming call, terminating a call, and setting up call characteristics as well as display and other output characteristics [Hannum, 0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannum et al. (US 20060020993 A1, published: 1/26/2006), in view of Gupta (US 20030022701 A1, published: 1/30/2003).
Claim 6:  Hannum teaches the electronic device of claim 5, wherein displaying the incoming call user interface includes concurrently displaying: a decline icon that is selectable to decline the incoming call; and an answer icon that is selectable to answer the incoming call (the input device 704 performs the function of accepting user input in order to establish and manage a video call, e.g., entering party identifiers, hanging up, etc. Alternatively or additionally, the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]).  Hannum does not explicitly teach decline icon and an answer icon.
However, Gupta teaches wherein displaying the incoming call user interface includes concurrently displaying: a decline icon ("END" key  [Gupta, 0020, FIG. 2]) that is selectable to decline the incoming call; and an answer icon ("SEND" key [Gupta, 0020, FIG. 2]) that is selectable to answer the incoming call (the display also displays a "SEND" key (207) and an "END" key (210) (for purposes of this disclosure, the term "key" does not refer to a physical button or switch but instead refers to an area of the display screen which when contacted or touched causes the generation of a signal to the phone that is representative of the "button" or "pad" that was actuated. The functions of a "SEND" and "END" key are generally known to start and stop a wireless phone call [Gupta, 0020, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the communication icon feature of Gupta.
One would have been motivated to make this modification when using a touchscreen input device, to allow said touchscreen to be used as an input, and to display appropriate icons for answering and declining a call.  Such allows the touchscreen to display the buttons that would be present on a traditional electronic mobile communication device.  By making these buttons available as icons, cost is saved from having to equip said device with extra buttons, which can otherwise be generated by the touchscreen.

Claim 13:  Hannum teaches the non-transitory computer readable storage medium of claim 12.  Hannum further teaches wherein displaying the incoming call user interface includes concurrently displaying: a decline icon that is selectable to decline the incoming call; and an answer icon that is selectable to answer the incoming call (the input device 704 performs the function of accepting user input in order to establish and manage a video call, e.g., entering party identifiers, hanging up, etc. Alternatively or additionally, the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]).  Hannum does not explicitly teach decline icon and an answer icon.
However, Gupta teaches wherein displaying the incoming call user interface includes concurrently displaying: a decline icon ("END" key  [Gupta, 0020, FIG. 2]) that is selectable to decline the incoming call; and an answer icon ("SEND" key [Gupta, 0020, FIG. 2]) that is selectable to answer the incoming call (the display also displays a "SEND" key (207) and an "END" key (210) (for purposes of this disclosure, the term "key" does not refer to a physical button or switch but instead refers to an area of the display screen which when contacted or touched causes the generation of a signal to the phone that is representative of the "button" or "pad" that was actuated. The functions of a "SEND" and "END" key are generally known to start and stop a wireless phone call [Gupta, 0020, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the communication icon feature of Gupta.
One would have been motivated to make this modification when using a touchscreen input device, to allow said touchscreen to be used as an input, and to display appropriate icons for answering and declining a call.  Such allows the touchscreen to display the buttons that would be present on a traditional electronic mobile communication device.  By making these buttons available as icons, cost is saved from having to equip said device with extra buttons, which can otherwise be generated by the touchscreen.

Claim 20:  Hannum teaches the method of claim 19, wherein displaying the incoming call user interface includes concurrently displaying: a decline icon that is selectable to decline the incoming call; and an answer icon that is selectable to answer the incoming call (the input device 704 performs the function of accepting user input in order to establish and manage a video call, e.g., entering party identifiers, hanging up, etc. Alternatively or additionally, the display device 222 and the input device 704 can be combined in the form of a touchscreen [Hannum, 0041]).  Hannum does not explicitly teach decline icon and an answer icon.
However, Gupta teaches wherein displaying the incoming call user interface includes concurrently displaying: a decline icon ("END" key  [Gupta, 0020, FIG. 2]) that is selectable to decline the incoming call; and an answer icon ("SEND" key [Gupta, 0020, FIG. 2]) that is selectable to answer the incoming call (the display also displays a "SEND" key (207) and an "END" key (210) (for purposes of this disclosure, the term "key" does not refer to a physical button or switch but instead refers to an area of the display screen which when contacted or touched causes the generation of a signal to the phone that is representative of the "button" or "pad" that was actuated. The functions of a "SEND" and "END" key are generally known to start and stop a wireless phone call [Gupta, 0020, FIG. 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the communication icon feature of Gupta.
One would have been motivated to make this modification when using a touchscreen input device, to allow said touchscreen to be used as an input, and to display appropriate icons for answering and declining a call.  Such allows the touchscreen to display the buttons that would be present on a traditional electronic mobile communication device.  By making these buttons available as icons, cost is saved from having to equip said device with extra buttons, which can otherwise be generated by the touchscreen.

Claims 7, 14, and 21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannum et al. (US 20060020993 A1, published: 1/26/2006), in view of Abecassis (US 5610653 A, published: 3/11/1997).
Claim 7:  Hannum teaches the electronic device of claim 2.  Hannum does not teach wherein the one or more programs further include instructions for: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content.
However, Abecassis teaches wherein the one or more programs further include instructions for: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content (during the viewing of a video, when a phone call, audio or audio/video, is received, the delivery of the video is automatically placed on hold (paused) in response to the viewer accepting the call. Upon completion of the call, the delivery of the video is automatically restarted at the point placed on hold, at some pre-defined amount of time prior to the placing on hold of the video, or at a suitable prior point in the video [Abecassis, 4:56-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the resuming of media at the termination of an incoming call feature of Abecassis.
One would have been motivated to make this modification so that a user may enjoy media until a call comes in.  Then, to pause said media so that the user can answer the call, and, when the user has finished the call, to resume the user's media.  Thus a user can more quickly get back to the media they were enjoying before taking a call.

Claim 14:  Hannum teaches the non-transitory computer readable storage medium of claim 9.  Hannum does not teach wherein the one or more programs further include instructions for: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content.
However, Abecassis teaches wherein the one or more programs further include instructions for: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content (during the viewing of a video, when a phone call, audio or audio/video, is received, the delivery of the video is automatically placed on hold (paused) in response to the viewer accepting the call. Upon completion of the call, the delivery of the video is automatically restarted at the point placed on hold, at some pre-defined amount of time prior to the placing on hold of the video, or at a suitable prior point in the video [Abecassis, 4:56-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the resuming of media at the termination of an incoming call feature of Abecassis.
One would have been motivated to make this modification so that a user may enjoy media until a call comes in.  Then, to pause said media so that the user can answer the call, and, when the user has finished the call, to resume the user's media.  Thus a user can more quickly get back to the media they were enjoying before taking a call.

Claim 21:  Hannum teaches the method of claim 16.  Hannum does not teach further comprising: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content.
However, Abecassis teaches further comprising: subsequent to pausing playback of the media content, detecting a termination of the incoming call; and in response to detecting the termination of the incoming call, resuming playback of the media content (during the viewing of a video, when a phone call, audio or audio/video, is received, the delivery of the video is automatically placed on hold (paused) in response to the viewer accepting the call. Upon completion of the call, the delivery of the video is automatically restarted at the point placed on hold, at some pre-defined amount of time prior to the placing on hold of the video, or at a suitable prior point in the video [Abecassis, 4:56-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of Hannum to include the resuming of media at the termination of an incoming call feature of Abecassis.
One would have been motivated to make this modification so that a user may enjoy media until a call comes in.  Then, to pause said media so that the user can answer the call, and, when the user has finished the call, to resume the user's media.  Thus a user can more quickly get back to the media they were enjoying before taking a call.

Claims 8, 15, and 22, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannum et al. (US 20060020993 A1, published: 1/26/2006) and Abecassis (US 5610653 A, published: 3/11/1997), and in further view of Aridome et al. (US 20060051066 A1, published: 3/9/2006).
Claim 8:  The combination of Hannum and Abecassis, teaches the electronic device of claim 7, wherein: playback of the media content includes outputting audio content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045]).  The combination of Hannum and Abecassis, does not teach pausing playback of the media content includes gradually decreasing the volume of the audio content; and resuming playback of the media content includes gradually increasing the volume of the audio content.
However, Aridome teaches pausing playback (stop the recording [Aridome, 0016]) of the media content includes gradually decreasing the volume of the audio content (controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped [Aridome, 0016]); and resuming playback of the media content includes gradually increasing the volume of the audio content (controlling a volume of the audio signal so as to fade in a first record unit of the audio signal starting from a mute state after the encoding of the audio signal is started; given an instruction to stop the recording, stopping the encoding after ending the encoding of each of record units constituting the video signal and the audio signal; and controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped. This encoding controlling method of the invention controls the encoding process in keeping with the offset between the video and the audio signals, in such a manner as to avert generation of noises at points of seamless connection between chapters [Aridome, 0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of the combination of Hannum and Abecassis, to include the decreasing volume pause feature and increasing volume resume feature of Aridome.
One would have been motivated to make this modification to differentiate this product from other similar products on the market.  The lowering of volume serves as a segway from the playback state to the paused state.  Similarly, raising the volume back to the volume that was previously engaged will serve to segway from a paused state to a playback state.  This has the effect of emphasizing the command to pause, so that the user is aware that the media has been paused, and not just stopped.  The emphasis on increasing the volume serves to inform the user that the same media has been resumed, and not just the next track.

Claim 15:  The combination of Hannum and Abecassis, teaches the non-transitory computer readable storage medium of claim 14, wherein: playback of the media content includes outputting audio content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045]).  The combination of Hannum and Abecassis, does not teach pausing playback of the media content includes gradually decreasing the volume of the audio content; and resuming playback of the media content includes gradually increasing the volume of the audio content.
However, Aridome teaches pausing playback (stop the recording [Aridome, 0016]) of the media content includes gradually decreasing the volume of the audio content (controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped [Aridome, 0016]); and resuming playback of the media content includes gradually increasing the volume of the audio content (controlling a volume of the audio signal so as to fade in a first record unit of the audio signal starting from a mute state after the encoding of the audio signal is started; given an instruction to stop the recording, stopping the encoding after ending the encoding of each of record units constituting the video signal and the audio signal; and controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped. This encoding controlling method of the invention controls the encoding process in keeping with the offset between the video and the audio signals, in such a manner as to avert generation of noises at points of seamless connection between chapters [Aridome, 0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of the combination of Hannum and Abecassis, to include the decreasing volume pause feature and increasing volume resume feature of Aridome.
One would have been motivated to make this modification to differentiate this product from other similar products on the market.  The lowering of volume serves as a segway from the playback state to the paused state.  Similarly, raising the volume back to the volume that was previously engaged will serve to segway from a paused state to a playback state.  This has the effect of emphasizing the command to pause, so that the user is aware that the media has been paused, and not just stopped.  The emphasis on increasing the volume serves to inform the user that the same media has been resumed, and not just the next track.

Claim 22:  The combination of Hannum and Abecassis, teaches the method of claim 21, wherein: playback of the media content includes outputting audio content (audio signals are decompressed by an audio source decoder 775 and output for playing on the speaker/microphone 2002 [Hannum, 0045]).  The combination of Hannum and Abecassis, does not teach pausing playback of the media content includes gradually decreasing the volume of the audio content; and resuming playback of the media content includes gradually increasing the volume of the audio content.
However, Aridome teaches pausing playback (stop the recording [Aridome, 0016]) of the media content includes gradually decreasing the volume of the audio content (controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped [Aridome, 0016]); and resuming playback of the media content includes gradually increasing the volume of the audio content (controlling a volume of the audio signal so as to fade in a first record unit of the audio signal starting from a mute state after the encoding of the audio signal is started; given an instruction to stop the recording, stopping the encoding after ending the encoding of each of record units constituting the video signal and the audio signal; and controlling the volume of the audio signal so as to fade out the last record unit of the audio signal of which the encoding is stopped. This encoding controlling method of the invention controls the encoding process in keeping with the offset between the video and the audio signals, in such a manner as to avert generation of noises at points of seamless connection between chapters [Aridome, 0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the pausing of media content during a call application of the combination of Hannum and Abecassis, to include the decreasing volume pause feature and increasing volume resume feature of Aridome.
One would have been motivated to make this modification to differentiate this product from other similar products on the market.  The lowering of volume serves as a segway from the playback state to the paused state.  Similarly, raising the volume back to the volume that was previously engaged will serve to segway from a paused state to a playback state.  This has the effect of emphasizing the command to pause, so that the user is aware that the media has been paused, and not just stopped.  The emphasis on increasing the volume serves to inform the user that the same media has been resumed, and not just the next track.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference likewise teaches a system that pauses media upon an incoming call, and resumes said media upon the end of said call: Ellenbogen (US 20060134959 A1, published: 6/22/2006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145